Case: 12-20071       Document: 00512074699          Page: 1     Date Filed: 12/05/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                          December 5, 2012

                                       No. 12-20071                         Lyle W. Cayce
                                                                                 Clerk

EVA ELENA PIRVU,

                                                   Plaintiff - Appellant
v.

KELLOGG BROWN AND ROOT INCORPORATED; KBR TECHNICAL
SERVICES INCORPORATED; BRUCE HALL; MICHAEL GOODWIN;
ADRIAN STOCKTON; MIKE MAYO; KELLOGG BROWN & ROOT,
INCORPORATED, doing business as Service Employees International,
Incorporated,

                                                   Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-cv-3778


Before BARKSDALE, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED. See 5th Cir. R. 47.6.




       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.